- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July , 2010 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE 1H 2010 ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED JUNE 30 th , 2010 Highlights for the Period S UMMARY Consolidated physical sales decreased by 8.3%, reaching 27,502 GWh, primarily explained by Colombia and Argentina. Revenues decreased by 6.5% reaching Ch$ 1,178,416 million. Consolidated procurement and services costs amounted to Ch$ 585,969 million, a reduction of 10.5%, due to lower use of liquid fuels for thermal generation. Net Income attributable to Endesa Chiles shareholders was Ch$ 208,535 million, a 37% decrease compared to the same period last year. EBITDA was Ch$ 503,587 million, a 21.9% decrease over the Ch$ 645,140 million recorded in June 2009. Net financial results improved in Ch$ 41,694 million, or 42.2%. Income derived from investments in related companies reached Ch$ 41,100 million, 6.2% decrease, mainly as a result of lower net income of our affiliate, Endesa Brasil. Consolidated hydro generation experienced 11.9% decrease, mainly explained by Colombia. In Chile, EBITDA decreased by Ch$ 121,365 million which is explained primarily by the following: Lower energy generation volume by 2.3% Lower average prices by 19% The above mentioned was offset by 20.2% decrease of fuel costs In Colombia, EBITDA decreased by Ch$ 9,219 million, which is explained primarily by the following: Lower physical sales by 14.9% Low hydrology explained by the El Niño phenomenon Less efficient production mix due to higher thermal production Higher costs due to power purchase and fuel consumption The above mentioned was partially offset by 32% increase of the average sale price In Peru, EBITDA decreased by Ch$ 8,802 million, as a result of: Lower physical sales by 3% Higher costs of energy purchases due to the absence of the non-recurrent reversal of a provision registered as of June 2009 related to distributors without contracts In Argentina, EBITDA decreased by Ch$ 2,168 million, as a result of: Higher fuel costs by 16% Lower physical sales by 16% The above mentioned was partially offset by a better production mix 1 PRESS RELEASE 1H 2010 F INANCIAL S UMMARY Consolidated debt reached US$ 3,960 million as of June 2010, 4.1% lower than the same period in 2009. Interest Coverage ratio increased 4.4%, to 6.8 times when compared to December 2009. Liquidity, a key consideration in our financial management, continues to be in a very solid position as below: Uncommitted credit lines for US$ 218 million available for Endesa Chile in the Chilean capital markets. Committed credit lines for US$ 92 million in undrawn revolving debt facilities in the Chilean capital market. Committed credit lines for US$ 650 million in undrawn revolving debt facilities in the international markets. Cash and cash equivalents amounted to Ch$ 169 million on a consolidated basis. Endesa Chile continued to apply a strict control over its liquidity and in all its subsidiaries using hedge instruments to protect cash flow from variations in exchange rates and interest rate risk. The outstanding derivative instruments are detailed as follows: Interest Rate Swaps for a total amount of US$ 200 million to fix the interest rate. Cross currency swaps for US$ 396 million to mitigate exchange and interest rates risks. Forwards, for US$ 85 million to mitigate exchange rate risk. The aforementioned financial tools are being permanently evaluated and adjusted to the changing macroeconomic scenario, in order to achieve the most efficient levels of protection. M ARKET S UMMARY During the first half of 2010, Chilean stock exchange main index showed a positive performance in opposite trend to other international stock markets. The selective index, IPSA registered a 13.5% increase; Bovespa: -11.6%, Dow Jones Industrials: -6.3%, S&P 500: -7.6%, UKX: -9.2%, FTSE 250: +0.6%. Endesa Chiles shares price in the local market decreased 2.48% during the period. Consistently with the Chilean peso depreciation of 7.9% during the first quarter of 2010 and the local price performance, Endesa Chiles ADRs price fell 8.1%. In addition, during this year, Endesa Chile continued to be among the most traded companies at the Santiago Stock Exchange, with an average trading of US$ 10.9 million in the first half of 2010. Top Five Daily Average Traded Amount at SSE in First Half 2010 Thousand US$ SQM 15,262 LAN 13,706 CENCOSUD 11,344 ENDESA CHILE 10,998 ENERSIS 10,450 Source: Santiago Stock Exchange 2 PRESS RELEASE 1H 2010 R ISK R ATING C LASSIFICATION I NFORMATION Endesa Chiles credit profile has continued to strengthen in 2010, due to improvements in the liquidity position and reduction of leverage. The positive perspectives on operational and credit profile of Endesa Chile have been reflected in the recent upgrades received during the first quarter by Fitch Ratings, from Standard & Poors and Feller Rate. Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chiles geographic diversification through Latin America provides us a natural hedge against different regulations and weather conditions. Most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. The current risk classifications are: International Ratings: Endesa Chile S&P Moodys Fitch Corporate BBB+ / Stable Baa3 / Stable BBB+ / Stable Domestic Ratings (for securities issued in Chile): Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 3 PRESS RELEASE 1H 2010 T ABLE OF C ONTENTS Summary 1 Financial Summary 2 Market Summary 2 Risk Rating Classification Information 3 TABLE OF CONTENTS 4 GENERAL INFORMATION 5 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 5 MARKET INFORMATION 6 E QUITY M ARKET 6 D EBT M ARKET 8 CONSOLIDATED INCOME STATEMENT ANALYSIS 9 N
